UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1814


XIANG YANG,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 19, 2021                                           Decided: June 7, 2021


Before GREGORY, Chief Judge, and WILKINSON and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Jeffrey Bossert Clark, Acting
Assistant Attorney General, Anthony C. Payne, Assistant Director, Neelam Ihsanullah,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xiang Yang, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her motion to

reopen. We have reviewed the administrative record and the Board’s order and find no

abuse of discretion. See INS v. Doherty, 502 U.S. 314, 323 (1992); Onyeme v. INS, 146

F.3d 227, 234 (4th Cir. 1998). Accordingly, we deny the petition for review for the reasons

stated by the Board. In re Yang (B.I.A. June 29, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2